DETAILED ACTION
After Final was filed on 03/28/2022].  
Claims 1, 2, 5, 10-13, 16, 19-20 are pending.
Claims 3-4, 6-9, 14-15 and 17-18 are canceled.
Claims 1, 2, 5, 10-13, 16, 19-20 are allowed.
 
REASONS FOR ALLOWANCE
The present invention is directed to uplink signal transmission method and user equipment.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wherein the selecting, by user equipment, the CP from the preset CP candidate set based on a current movement state of the user equipment comprises: based on a value interval that the current movement speed of the user equipment is within, selecting, by the user equipment, a CP of a corresponding length, wherein the value interval is corresponding to the CP of the length and the value interval comprises at least a third value interval and a fourth value interval, wherein a maximum value of the third value interval is less than a minimum value of the fourth value interval, and a length of a CP corresponding to the third value interval is less than a length of a CP corresponding to the fourth value interval, in combination with other limitation of the claim.  
The closest prior art, Seo et al., (US 2015/0208394 A1) disclose conventional way of detecting a downlink control channel in a wireless communication system and to an apparatus for same. The method by which a terminal receives downlink control information in a wireless communication system, according to one example of the present invention, includes the steps of: receiving information elements, including information for setting a plurality of downlink subframe sets and information for representing a downlink control channel type for each of the plurality of downlink subframe sets, from a base station; determining the resource location to which the control is mapped in a specific downlink subframe set according to the type of the control channel, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Sun et al., (US 2017/0164350 A1) disclose conventional the UE stays on the first frequency band for consecutive number of subframes before hopping to another frequency band. In another embodiment, the first set of resource elements and the second set of resource elements are discontinued with a gap in the time domain. In another novel aspect, the UE obtains sub-band information and a resource index and generates a communication channel for data frame transmission and receiving. In one embodiment, the UE further acquires the sub-band set information through system information, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 12 and 20 encompasses limitations that are similar to claim 1. Thus, claims 12 and 20 are allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473